                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA                                    JS-6
                                     CIVIL MINUTES - GENERAL
                                                                                        1/16/2020
Case No.     2:19-cv-09287-SVW-SK                                           Date

             Bruce Hulse v. Ascion, LLC, et al
Title




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                               N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         N/A                                                      N/A
 Proceedings:            ORDER GRANTING PLAINTIFF’S MOTION TO REMAND [9]

   I.      Introduction and Factual Background

       Plaintiff Bruce Hulse filed this action in California state court on April 24, 2019, asserting that
Defendant Ascion LLC (“Defendant”) misappropriated his likeness and violated Cal. Civ. Code § 3344
(California’s statutory misappropriation offense) based on Defendant’s continued use of his image in
marketing materials following the expiration of the 2-year period Plaintiff contractually authorized. Dkt.
1-2. On Oct. 29, 2019 Defendant removed the case to this Court, alleging that the parties were
completely diverse, and that the amount in controversy exceeded $75,000, as required by 28 U.S.C. §
1332(a) to create jurisdiction in this Court.

       Plaintiff then filed a motion to remand, asserting (1) that because Defendant waited more than
four and a half months to file its Notice of Removal, it is time-barred procedurally, and (2) that
Defendant’s removal is not supported by sufficient evidence that demonstrates that the amount in
controversy exceeds $75,000. Dkt. 9 at 1.

   II.     Legal Standard

       United States federal courts are courts of limited jurisdiction. Gunn v. Minton, 568 U.S. 251, 256
(2013). Consequently, a “federal court is presumed to lack jurisdiction in a particular case unless the
contrary affirmatively appears.” Stock West, Inc. v. Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir.
1989). Due to this presumption, federal courts must exercise “prudence and restraint” when considering




                                                                                                    :
                                                           Initials of Preparer
                                                                                   PMC

                                          CIVIL MINUTES - GENERAL                                       Page 1 of 4
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     1/16/2020
Case No.     2:19-cv-09287-SVW-SK                                            Date

             Bruce Hulse v. Ascion, LLC, et al
Title



the propriety of removal. Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 810 (1986). Thus, “[i]f a
district court determines at any time that less than a preponderance of the evidence supports the right of
removal, it must remand the action to the state court.” Hansen v. Grp. Health Coop., 902 F.3d 1051,
1057 (9th Cir. 2018). “The removing defendant bears the burden of overcoming the ‘strong presumption
against removal jurisdiction.’” Id. (quoting Geographic Expeditions, Inc. v. Estate of Lhotka ex rel.
Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010)).

        “The amount in controversy is simply an estimate of the total amount in dispute, not a
prospective assessment of defendant’s liability.” Lewis v. Verizon Commc’ns, Inc., 627 F.3d 395, 400
(9th Cir. 2010). The notice of removal “need include only a plausible allegation that the amount in
controversy exceeds the jurisdictional threshold,” and need not contain evidentiary submissions. Owens,
135 S. Ct. at 554. “Evidence establishing the amount is required . . . only when the plaintiff contests, or
the court questions, the defendant’s allegation.” Id. Thus, where “it is unclear or ambiguous from the
face of a state-court complaint whether the requisite amount in controversy is pled, the removing
defendant bears the burden of establishing, by a preponderance of the evidence, that the amount in
controversy exceeds the jurisdictional threshold.” Urbino v. Orkin Servs. of Cal., Inc., 726 F.3d 1118,
1121–22 (9th Cir. 2013) (internal citations and quotation marks omitted). The court can consider the
complaint, allegations in the removal petition, and “summary-judgment-type evidence relevant to the
amount in controversy at the time of removal.” Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir.
2005) (quoting Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997)).

   III.    Analysis

        First, Plaintiff’s argument that Defendant’s Notice of Removal is time-barred is incorrect,
because the removal statute permits removal within thirty days after receipt by the defendant of “other
paper from which it may first be ascertained that the case is one which is or has become removable.” 28
U.S.C. § 1446(b)(3) (emphasis added). The Ninth Circuit has construed this to mean that the “thirty day
time period for removal starts to run from defendant's receipt of the initial pleading only when that
pleading affirmatively reveals on its face the facts necessary for federal court jurisdiction.” Harris v.
Bankers Life & Cas. Co., 425 F.3d 689, 690–91 (9th Cir. 2005). In other circumstances, the time limit
begins to run when it is “apparent” the case has become removable. Id. at 696; see also Ackerberg v.
Citicorp USA, Inc., 887 F. Supp. 2d 934, 938 (N.D. Cal. 2012).




                                                                                                 :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                    Page 2 of 4
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     1/16/2020
Case No.     2:19-cv-09287-SVW-SK                                            Date

             Bruce Hulse v. Ascion, LLC, et al
Title



        Defendant asserts in its Notice of Removal and Opposition to remand that it was only upon
serving a Request for Admission on the Plaintiff during discovery, which asked Plaintiff to admit that
the amount in controversy was less than or equivalent to $75,000, that Defendant was on notice that the
jurisdictional amount could be satisfied in this case. See Dkt. 1 at 1-2; Dkt. 12 at 8-9. Plaintiff’s state
court complaint includes no fixed damages request, and Plaintiff’s argument that Defendant previously
had notice of the disputed amount based on damages in prior jury trials by Plaintiff’s counsel
(referenced in pre-litigation letters sent to Defendant) are not relevant to the amount in controversy in
this case. Dkt. 9 at 2-3. Plaintiff failed to indicate a specific damages amount, and after Defendant
requested a stipulation that the amount was less than $75,000 and Plaintiff declined to do so, Defendant
removed the case to federal court. Because “jurisdictional and procedural interests [are] served by a
bright-line approach” that focuses on the face of the complaint to determine whether jurisdiction exists,
the Court is satisfied that Plaintiff’s response to Defendant’s discovery request for admission is
appropriately considered “other paper” providing notice under 28 U.S.C. § 1447(b)(3), and that
Defendant’s notice of removal was timely filed. Harris v. Bankers Life & Cas. Co., 425 F.3d at 696.

         However, Defendant has not provided sufficient “summary judgment” type evidence to satisfy
their burden that the amount in controversy here exceeds $75,000, now that Plaintiff has disputed that
issue. Kroske, 432 F.3d at 980. The mere fact that Plaintiff has not stipulated to an amount in
controversy below $75,000 is not sufficient to Defendant’s burden, because any number of strategic
legal concerns could preclude making such a binding stipulation. While courts in this district have
considered evidence provided from settlement negotiations, more substantial evidence— such as a
failure to accept a settlement offer poised precisely above the jurisdictional minimum is generally
required to satisfy the relevant preponderance of the evidence standard. See In re Ford Motor Co. DPS6
Powershift Transmission Prod. Liab. Litig., 2018 WL 5905942, at *4 (C.D. Cal. Sept. 10, 2018)
(pointing to declined settlement offers of $75,001 as probative of whether the amount in controversy is
satisfied). Defendant’s conclusory assertions that other misappropriation of likeness cases have resulted
in substantial jury verdicts for emotional distress and that attorney’s fees and punitive damages could
also be substantial are unsupported by the type of evidence required for this Court to conclude that the
jurisdictional minimum is met here. Dkt. 12 at 6-8. Moreover, Defendant’s reference to damages
flowing from disgorged profits (as allowed by statute in California) fails to consider that Defendant has
access to any relevant profit figures, which have not been shared with the Court. See Cal. Civ. Code §
3344.




                                                                                                 :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                    Page 3 of 4
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     1/16/2020
Case No.     2:19-cv-09287-SVW-SK                                            Date

             Bruce Hulse v. Ascion, LLC, et al
Title



         The Court has discretion to decline to award fees and costs on remand. 28 U.S.C. § 1447(c).
Because the Court acknowledges that settlement demands can be considered in assessing the relevant
amount in controversy, but concludes that the request for admission denied by Plaintiff is not sufficient
to satisfy the preponderance of the evidence standard required for jurisdiction when Plaintiff contests it,
the Court does not find that there was no “objectively reasonable basis” for seeking removal, and
declines to award fees and costs to Plaintiff. Martin v. Franklin Capital Corp., 546 U.S. 132, 141
(2005).

   IV.     Conclusion

     Plaintiff’s motion to remand is GRANTED. Plaintiff’s motion for attorney’s fees and costs is
DENIED.




                                                                                                 :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                    Page 4 of 4
